Case 1:19-cr-10080-NI\/|G Document 128 Filed 04/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

v. CRlMlNAL NO. l9-CR-10080

DAVID SIDOO,
Defendant.

\~/\-,/\_/\_/\_/`\./\_/\_/

 

DEFENDANT DAVID SIDOO’S ENTRY OF A PLEA OF NOT GUILTY AND
WAIVER OF APPEARANCE FOR ARRAIGNMENT

lDavid Sidoo, hereby acknowledge that I have received a copy of the superseding
indictment in this case. l understand that l have the right to appear personally at my
arraignment pursuant to Rule 43 of the Fed. R. Crim. P. and that l have the right to have
the indictment read to me in open court as well.
I have talked about the charges in the indictment with my attorney and I
l understand the nature of the offenses I am charged with and also understand my right to
be at an arraignment I have chosen to waive my appearance for arraignment and request

that my plea of NOT GUILTY be entered on my behalf under Fed. R. Crim. P. lO(b).

David Sidoo

 

Case 1:19-cr-10080-NI\/|G Document 128 Filed 04/09/19 Page 2 of 2

Dated: April 8, 2019

 

Mass. Bar No. 5]9480

20 Park Plaza, Suite 1000
Boston, MA 02116

(617) 227-3700

ow lmgw gm att . net

");V`O Cl`e`n(£$l x \L.w
David Z. Chesnoff =7 l
Chesnoff & Schonfeld

520 South Fourth Street

Las Vegas, NV 89101

(702) 384-5563

dzchesnol`l"(weslawot`tice.net

111 CP\¢/d Sc"xy&-,L¢§£ m ,
Richard A. Schonfeld

Chesnoff & Schont`eld

520 South Fourth Street

Las Vegas, NV 89101

(702) 384-5563
rschoni`eld{a`)cslawoft`lcc.net

 

CERTIFICATE OF SERVICE

I, Martin G. Weinberg, hereby certify that on this date, April 8, 2019, a copy of
the foregoing document has been served via Electronic Court Filing system on all
registered participants, including Eric S. Rosen, Assistant United States Attorney.

/s/ Ms_lrtin G. Weinberg
Martin G. Weinberg, Esq.

